Petition for Writ of Mandamus Conditionally Granted and Memorandum
Opinion filed March 12, 2020.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00129-CV



 IN RE NOMARCO, INC. D/B/A DOMAN FARMS AND DOMAN FARMS
                  LOGISTICS LLC, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               165th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-90836

                         MEMORANDUM OPINION

      Relators Nomarco, Inc. d/b/a Doman Farms (“Nomarco”) and Doman Farms
Logistics LLC (“Logistics”) jointly filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relators ask this court to compel the Honorable Ursula Hall, presiding judge
of the 165th District Court of Harris County, to rule on their special appearances the
respondent heard nearly nine months ago. We conditionally grant the requested
relief.

                                   BACKGROUND
          The real parties-in-interest/plaintiffs Wade Denny and Julie Denny, each as
the wrongful death beneficiaries of their daughter, Taylor Ann Denny, and real
parties in interest/intervenors Burt Wilcox and Wendy L. Wilcox, individually and
as the representatives of the estate of David Wilcox, deceased, brought the
underlying wrongful death suit to recover damages arising out of an October 2018
motor-vehicle accident that occurred in North Dakota. Taylor Ann Denny and David
Wilcox died in the accident. The Dennys filed their original petition in December
2018, and the Wilcoxes intervened shortly thereafter.

          Nomarco filed a special appearance on February 18, 2019. Logistics filed a
special appearance on March 20, 2019. The respondent heard both special
appearances on May 30, 2019, but has yet to rule on them. Nomarco and Logistics
filed an unopposed motion for ruling on their special appearances on August 14,
2019 and set it for submission on September 16, 2019. The court clerk removed the
motion from the trial court’s docket and advised relators’ counsel that the motion
could not be set on the docket because the trial court already had conducted a hearing
on the special appearances. When the trial court still did not rule on the special
appearances, Nomarco and Logistics sent a letter, dated on October 22, 2019, to
Judge Hall reiterating their request for a ruling on their special appearances. Despite
the parties’ efforts to secure rulings, the respondent still has taken no action on the
special appearances, which have now been on file for almost a year and awaiting
ruling for nearly nine months.
                                           2
                              MANDAMUS STANDARD
       A trial court has a ministerial duty to consider and rule on motions properly
filed and submitted to the trial court for ruling, and mandamus may issue to compel
the trial court to act. See In re Coffey, No. 14-18-00124-CV, 2018 WL 1627592, at
*1 (Tex. App.—Houston [14th Dist.] Apr. 5, 2018, orig. proceeding) (per curiam)
(mem. op.). A trial court is required to rule on a motion within a reasonable time
after the motion has been submitted to the court for a ruling. See id. The record must
show both that the motion was submitted to the trial court for ruling and that the trial
court has not ruled on the motion within a reasonable time. See id.

                                       ANALYSIS
       Drawing on precedent, we look to three recent decisions to guide our
determination as to what constitutes a reasonable time rule. In all three cases the relators
complained of the respondent’s failure to make timely rulings on submitted motions.
First, in In re ABC Assembly LLC, No. 14-19-00419-CV, 2019 WL 2517865, at *3 (Tex.
App.—Houston [14th Dist.] June 18, 2019, orig. proceeding) (per curiam) (mem. op.),
we held that the respondent’s approximately eight-month delay in ruling on a relator’s
motion for entry of judgment on the jury’s verdict amounted to an abuse of discretion.
Similarly, in In re Coffey, 2018 WL 1627592, at *1–2, we held that the respondent
abused her discretion by failing to rule on an unopposed motion to confirm an arbitration
award that had been pending for approximately four months, when the delay in ruling
was causing substantial harm. Likewise, in In re Harris County Appraisal Dist., No. 14-
19-00078-CV, 2019 WL 1716274, at *3 (Tex. App.—Houston [14th Dist.] Apr. 18,
2019, orig. proceeding) (mem. op.), we held that the respondent’s six-month delay in

                                             3
ruling on a plea to the jurisdiction was unreasonable and amounted to an abuse of
discretion warranting mandamus relief.

       Our rules provide that “[a]ny motion to challenge [personal jurisdiction] shall
be heard and determined before a motion to transfer venue or any other plea or
pleading may be heard.” Tex. R. Civ. P. 120a(2). Even though the trial court is not
to rule on the merits before ruling on a special appearance, the trial court has failed to
rule on the special appearances for almost nine months after submission for ruling.

       As in the cited unreasonable-delay cases, the mandamus record in today’s case
shows the respondent’s awareness of Nomarco’s and Logistics’s long-submitted special
appearances, which have been awaiting ruling since the respondent conducted an oral
hearing on them on May 30, 2019. The record does not show any special docket
conditions or the existence of any other matters that have prevented rulings on the special
appearances. As much or more time has passed in today’s case than the delays that this
court found to be unreasonable in In re ABC Assembly LLC, In re Coffey, and In re
Harris County Appraisal District. Despite counsel’s repeated efforts to obtain rulings
from the respondent before resorting to seeking mandamus relief, the respondent has
failed to rule.

                                    CONCLUSION
       We conclude that the respondent’s nearly nine-month delay in ruling on the
special appearances is unreasonable and constitutes an abuse of discretion
warranting mandamus relief. We therefore conditionally grant the requested relief
and direct the respondent to rule on the special appearances no later than April 1,
2020. See Tex. R. App. 52.8(c).

                                            4
      We stand confident that the respondent will act in accordance with this
opinion. The writ of mandamus shall issue only if she fails to do so.


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                         5